372 U.S. 767 (1963)
GILES ET AL.
v.
MARYLAND.
No. 834.
Supreme Court of United States.
Decided April 22, 1963.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
Hal Witt and Richard J. Scupi for appellants.
Thomas B. Finan, Attorney General of Maryland, Robert C. Murphy, Deputy Attorney General, and Russell R. Reno, Jr., Assistant Attorney General, for appellee.
James H. Heller and Lawrence Speiser for the National Capital Area Civil Liberties Union, as amicus curiae, in support of appellants.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.